DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 – 9, 15, 16, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2010/0326028 to Sundet (hereinafter referred to as Sundet) in view of US Patent Application Publication No. 2015/0047508 to Sanocki et al. (hereinafter referred to as Sanocki).
	In regard to claim 1, Sundet discloses a pleated filter (1), as shown in figure 1, with a pleated air filter media. Applicant defines “tightly-pleated” to be a pleated filter media that exhibits a pleat frequency of at least about 2 pleats per inch (0.8 pleats per cm), a pleat height of at least about 4 mm, and a pleat tip radius of curvature of less than 2 mm. Sundet does not disclose these dimensions of the pleated filter media. There is no evidence that the particular configuration of the filter media is critical. Sanocki discloses a similar pleated filter media (10), as shown in figure 2. As discussed in paragraph [0034], the filter media can have a pleat frequency of greater than 0.8 pleats per cm and a pleat height of at least 4 mm. Sanocki discloses using sinusoidal pleats which have pleat tip radius of at least about 2 mm, as opposed to “zig-zag” pleats, which are often achieved by scoring the filter media. Sundet generally shows the 
	The pleated filter media (10) in Sundet is shown to have an upstream and a downstream face, and a generally rectangular perimeter with four major edges. As discussed in paragraph [0035], the pleated filter media can be formed from a nonwoven fibrous web. As shown in figure 1, the pleated filter media (10) includes a plurality of oppositely-facing pleats with a pleat direction and with a plurality of upstream pleat tips and upstream pleat valleys and downstream pleat tips and downstream pleat valleys. As shown in figures 1 and 5 and discussed in paragraph [0044], a tri-directional scrim (40, 40’) can be provided on both the upstream and downstream face of the filter media (10). The tri-directional scrim includes parallel filaments (41). The parallel filaments (41) 
	As discussed in paragraph [0013] of Sundet, the scrim is bonded to the pleat tips. Thus, the parallel filaments (41) are bonded to the pleat tips. Sundet, however, does not disclose the scrim to be extrusion-bonded to the pleat tips. There is no evidence how the scrim is bonded to the pleat tips is critical. Sanocki as discloses bridging filaments 
	While a frame is not shown in the figures of Sundet, as discussed in paragraph [0039], a channel frame can be provided at each edge of the filter (1). Such a frame inherently comprises four major frame portion, with each major frame portion being mounted on one of the four major edges of the pleated filter media.
	In regard to claim 2, as discussed in claims 10 and 11 of Sundet, the spacing of the filaments (41) falls within the range of from about 4 mm to about 25 mm. Sanocki also discloses using a filament spacing within this range, as discussed in claim 3. 
	In regard to claim 3, there is no evidence the exact radius of curvature of the pleat tips is critical. As noted in paragraph [0034] of Sanocki, zig-zag pleats can pleat tips with an “extremely small radii of curvature”. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose or optimize the radius of curvature of the pleat tips in the combination of Sundet and Sanocki to be at most about 0.5 mm in order to form sharp pleat tips.
	In regard to claims 4 and 5, Sundet does not disclose a pleat height of the pleated filter media. As discussed in paragraph [0034], Sanocki discloses a pleat height of at least 8 mm. There is no evidence that an even larger pleat height cannot be used 
	In regard to claim 6, given the values discussed above in regard to claims 3 – 5, the ratio of pleat height to pleat radius of curvature is at least about 10 in the combination of Sundet and Sanocki. 
	In regard to claim 7, as discussed in paragraph [0034], Sanocki discloses a pleat frequency of at least about 1.2 pleats per cm. It would further have been obvious to one of ordinary skill in the art to choose or optimize the pleat frequency in the combination of Sundet and Sanocki to be at least about 1.2 pleats per cm as this is a known value for a pleated filter media, and given it provides the desired filtration area.
	In regard to claim 8, as discussed in paragraph [0052] of Sundet, the upstream and downstream pleat tips can be score-pleated tips that would exhibit visible score lines. 
	In regard to claim 9, Sundet does not disclose the Gurley Stiffness, or any stiffness measure, of the filter media. Sanocki also does not disclose the stiffness of the filter media. There is no evidence the stiffness of the media is critical. Predictably, a stiffer media will be able to maintain its shape under greater forces. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose or optimize the stiffness of the filter media to be at least about 225 mg on the Gurley Stiffness scale given such a filter media is sufficiently strong for the desired application.

	In regard to claim 16, Sanocki is used as the secondary reference disclosing an extrusion-bonding method for bonding the filaments to the pleat tips. Sanocki does not disclose the extrusion boding method forming fleur-de-lis bonds. There is no evidence that the shape/type of the bond is critical as long as the filament is secured to the pleat tip. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select an extrusion-bonding method that forms a fleur-de-lis shaped bond as the shape of the bond represents an obvious design choice absent persuasive evidence that the particular shape of the bond is significant. 
	 In regard to claim 19, Sundet does not disclose the bridging elements to exhibit a melting point that is within about 10 degrees K of the melting point of the nonwoven fibrous web. Sanocki discloses similar pleated filter media (10), as shown in figure 2, with bridging filaments (40). As discussed in paragraph [0039], the bridging filaments (40) and the filter media (10) can be formed of the same type of fibers to better allow melt bonding to occur. Thus, it would further have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sundet and Sanocki to form the bridging elements of the scrim and the fibers of filter media from the same material as suggested by Sanocki in order to be able to effectively bond the scrim to the filter media using melt bonding. If the bridging filaments and the fibers of the filter media are made of the same material, the melting points are inherently the same.
.

Allowable Subject Matter
Claims 10, 12, and 21 – 24 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Claim 10 includes the limitations from previous claims 1, 10, and 11, and represents previous claim 11 rewritten in independent form. Claim 12 includes the limitations from previous claims 1, 12, 13, and 14, and represent previous claim 14 rewritten in independent form. Sundet and Sanocki are considered to represent the closest prior art. In regard to claim 10, there is no teaching or suggestion in Sundet, Sanocki, or any of the other prior art of record for bridging filaments that are formed of organic polymeric materials of the same electret-comprising composition as the organic polymeric fibers of the nonwoven web of the pleated air filter media. Claims 21 – 24 depend from claim 10 and are allowed for at least the same reason as claim 10. In regard to claim 12, similarly, there is no teaching or suggestion in Sundet, Sanocki, or any of the other prior art of record for the spun-bonded nonwoven web to consist essentially of fibers of a polypropylene composition that comprises electrets, and wherein the upstream and downstream linear bridging filaments consist essentially of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see pages 7 and 8, filed January 26, 2021, with respect to the rejection of claim 1 under 35 USC 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a different interpretation of the previously applied references. The examiner agrees that the tri-directional scrim of Sundet does not consist essentially of the parallel bridging elements as now claimed. As shown in figure 2 of Sanocki, however, it is known to use only parallel bridging filaments that are orthogonal to the pleat direction. As discussed in paragraphs [0017] – [0018] of Sundet, the filaments that orthogonal to the pleat direction perform the most resistance to deformation for the pleated filter media. The additional filaments (42, 43) provide extra resistance to deformation. One of ordinary skill in the art would reasonably expect that the extra material needed to form these filaments would also increase the cost of the filter. Therefore, in applications with lower forces where the use of only parallel filaments, as in Sanocki, is sufficient, it would be advantageous to eliminate the additional filaments in Sundet to reduce the cost. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476.  The examiner can normally be reached on M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773